Exhibit 10.3
AMENDMENT TO SEPTEMBER 1992 NOTE AGREEMENT
     THIS AMENDMENT TO SEPTEMBER 1992 NOTE AGREEMENT (this “Amendment”) is
entered into this 15th day of April, 2011, by and between Piedmont Natural Gas
Company, Inc., a North Carolina corporation (the “Company”) and the undersigned
holder of all of the senior promissory notes issued pursuant to that certain
Note Agreement dated as of September 21, 1992 (as amended, modified, extended,
supplemented, restated and/or replaced from time to time, the “Note Agreement”),
between the Company and Provident Life and Accident Insurance Company
(“Provident”).
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Note Agreement or the Amendment.
W I T N E S S E T H:
     WHEREAS, since the date of the Note Agreement, the Electronic
Data-Gathering, Analysis, and Retrieval system (together with any successor
system, “EDGAR”) was created and has become a common method for disseminating
certain information from companies required by law to file forms with the U.S.
Securities and Exchange Commission or any successor thereto; and
     WHEREAS, the Company desires to amend the Note Agreement to include
distribution by EDGAR as an acceptable method for delivery of information that
is filed with the U.S. Securities and Exchange Commission or any governmental
body or agency succeeding to the functions of the Securities and Exchange
Commission (the “SEC”), and is required to be delivered to the holders of any
Note pursuant to the Note Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, do agree as follows:
SECTION 1.
AMENDMENT TO THE NOTE AGREEMENT
     The Note Agreement shall be and hereby is amended as follows:
     1.1. Section 5A of the Note Agreement is hereby amended by replacing the
phrase “it will deliver to you in duplicate” with the following: “it will either
deliver to you in duplicate or post to EDGAR in accordance with Section 11I
hereof”.

 



--------------------------------------------------------------------------------



 



     1.2. Section 10 of the Note Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order in Section 10 of the
Note Agreement:
     “EDGAR” shall mean the Electronic Data-Gathering, Analysis, and Retrieval
system (together with any successor system that is used to file documents or
information with the SEC).
     “SEC” shall mean the U.S. Securities and Exchange Commission or any
governmental body or agency succeeding to the functions of the U.S. Securities
and Exchange Commission.
     1.3. Section 11 of the Note Agreement is hereby amended by replacing the
first word, “All” in Section 11 of the Note Agreement with the following:
“Except as otherwise permitted by this Section 11, all” and adding the following
at the end of the text currently in Section 11 of the Note Agreement:
     In addition to the foregoing, any notices or deliveries (or portions
thereof) required pursuant to this Agreement, including without limitation those
contemplated in Section 5A of this Agreement, may be given to you by the Company
posting or causing the posting of such notice information on EDGAR. For the
avoidance of doubt, such posting or the causing such posting shall be an
acceptable method of delivery in compliance with the notice requirements of this
Agreement for future notices required to be delivered pursuant thereto, in
addition to any other method of delivery provided in this Agreement or
sufficient in law or equity.
SECTION 2.
ACKNOWLEDGMENT REGARDING PRIOR DELIVERIES
     The Company’s prior delivery of certain notices required by the Note
Agreement, including without limitation those contemplated in Section 5A of the
Note Agreement, by posting or causing the posting of such notice information on
EDGAR is hereby agreed to be an acceptable method of delivery for compliance
with the Company’s delivery requirements pursuant to the Note Agreement as of
the date of each such notice.
SECTION 3.
WARRANTIES AND REPRESENTATIONS
     To induce Provident to enter into this Amendment and to consent to the
modifications to the Note Agreement set forth herein, the Company warrants and
represents, on the date of this Amendment, as follows (it being agreed, however,
that nothing in this Section 3 shall affect any of the warranties and
representations previously made by the Company in or pursuant to the Note
Agreement, and that all of such other warranties and representations, as well as
the warranties

2



--------------------------------------------------------------------------------



 



and representations in this Section 3, shall survive the effectiveness of this
Amendment and the modifications to the Note Agreement as forth herein):
     3.1. Organization; Power and Authority. The Company is a public company
duly incorporated and validly existing under the laws of the State of North
Carolina and is duly qualified as a corporation and is in good standing in each
other jurisdiction in which such qualifications are required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect. The Company has the corporate power and
authority to own its properties and to conduct its business and to execute and
deliver this Amendment.
     3.2. Authorization, Etc. This Amendment has been duly authorized by all
necessary corporate action on the part of the Company.
SECTION 4.
MISCELLANEOUS
     4.1 Except as hereinabove specifically amended, all other provisions of the
Note Agreement shall remain in full force and effect.
     4.2 THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NORTH
CAROLINA.
     4.3 This Amendment and all of the provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
     4.4 This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this Amendment to produce or account for more than one of
such counterparts.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
signed and delivered on the day and year first written above.

            PIEDMONT NATURAL GAS COMPANY, INC.,
a North Carolina corporation.
      By:   /s/ Robert O. Pritchard         Name:   Robert O. Pritchard       
Title:   V.P., Treasurer & CRO        PROVIDENT LIFE AND ACCIDENT INSURANCE
COMPANY
      By:   /s/ Ben Vance         Name:   Ben Vance        Title:   Vice
President     

